      Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


ANNE BRYANT                                                               PLAINTIFF

v.                                      CIVIL ACTION NO. 2:20-CV-134-KS-MTP

STATE FARM FIRE AND CASUALTY
COMPANY                                                                 DEFENDANT


                        MEMORANDUM OPINION AND ORDER

      This is an insurance dispute. Plaintiff, the policyholder, claims that Defendant,

the insurer, denied and/or delayed payment in bad faith after a house fire. Defendant

filed a Motion for Partial Summary Judgment [33], which the Court grants.

                                   I. BACKGROUND

      Plaintiff’s house burned down on August 5, 2018. Exhibit A [33-1], at 1; Exhibit

D [33-4], at 1. At the time of the fire, the house was insured under a homeowners

policy issued by Defendant. Exhibit V [33-22]. Defendant paid the policy limit on the

main dwelling within a couple of weeks after the fire.

      As early as August 8, 2018, Defendant’s adjuster met with Plaintiff to discuss

her claim. Exhibit D [33-4], at 1. On August 20, 2018, Defendant sent Plaintiff a letter

with a detailed description of the information required to process a contents claim, as

well as a link to a website with a contents inventory form. Id. at 2. Defendant sent

additional letters to Plaintiff requesting a list of contents destroyed in the fire and

supporting information on the following dates: September 19, 2018; October 18, 2018;

December 5, 2018; January 31, 2019; and March 15, 2019. Exhibit E [33-5]; Exhibit
      Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 2 of 14




F [33-6]; Exhibit G [33-7]; Exhibit H [33-8]; Exhibit I [33-9]. Defendant’s adjuster also

called Plaintiff on September 20 and October 18, 2018. Exhibit A [33-1], at 19. In the

letter sent on March 15, 2019, Defendant advised that it was placing her contents

claim on inactive status until she provided an inventory of the contents destroyed in

the fire. Exhibit I [33-9].

       On April 2, 2019, Plaintiff’s counsel sent Defendant a letter demanding

payment of the full amount of contents coverage ($102,850) and a copy of Plaintiff’s

policy. Exhibit J [33-10]. On May 3, 2019, Defendant forwarded counsel a copy of the

policy, Exhibit K [33-11], and sent counsel a list of the information needed to process

Plaintiff’s contents claim. Exhibit L [33-12]. Defendant’s adjuster called Plaintiff’s

counsel on May 23, 2019, and counsel advised that he would send Plaintiff’s inventory

when it was complete. Exhibit A [33-1], at 12. Nine months later – almost eighteen

months after the loss – Plaintiff’s counsel finally provided Defendant with an

inventory of contents lost in the fire. Id. at 12; Exhibit M [33-13]. Plaintiff’s counsel

supplemented the list on February 20, 2020. Exhibit N [33-14]. The list was twenty-

five pages long and totaled $268,529.81, and it did not include the age and/or date of

purchase for most of the claimed items. Id. Counsel later forwarded Plaintiff’s

affidavit in support of the claimed inventory. Exhibit R [33-18].

       On April 2, 2020, Defendant’s adjuster forwarded Plaintiff’s counsel a copy of

an inventory worksheet and asked Plaintiff to provide the age and/or date of purchase

of each item. Exhibit O [33-15]. Each prior letter from Defendant had specified that


                                           2
       Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 3 of 14




this information was required to process the claim. See Exhibit D [33-4], at 2; Exhibit

E [33-5]; Exhibit F [33-6]; Exhibit G [33-7]; Exhibit H [33-8]; Exhibit I [33-9]; Exhibit

L [33-12]. A few days later, Plaintiff’s counsel responded, asserting that Plaintiff had

provided all the information she could, and that Defendant must either pay the full

policy limit or deny the claim, in which case Plaintiff would file a lawsuit. Exhibit P

[33-16]. Accordingly, Defendant issued Plaintiff a payment of $2,722.22 on her

contents claim, for the items for which she had provided complete information.

Exhibit Q [33-17]. The adjuster advised that once Plaintiff submitted more

information for the other items on the inventory list, Defendant would process the

remainder of the claim. Id. at 3.

        On May 11, 2020, Plaintiff’s counsel responded by forwarding an affidavit from

Plaintiff in which she stated that any documentation regarding the items on her list

was destroyed in the fire. Exhibit R [33-18], at 3. One month later, Plaintiff filed this

lawsuit in the Circuit Court of Marion County, Mississippi. Exhibit A [1-2]. On March

8, 2021, during her deposition, Plaintiff provided more information about many of the

items listed in her inventory. Exhibit S [33-19]. Defendant eventually filed a Motion

for Partial Summary Judgment [33], which the Court now addresses. 1




1Plaintiff filed 765 pages of exhibits with her brief in response to Defendant’s motion, but she did
not cite to any specific exhibit (much less to a specific page in any exhibit) at any point in the brief.
The Court is not obligated to sift through the record in search of evidence to support a party’s
arguments. RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010); see also United States v.
Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles buried in
briefs.”). If a party makes a factual assertion in a brief on summary judgment, it is that party’s
responsibility to direct the Court to the specific evidence in the record which supports the assertion.
                                                    3
      Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 4 of 14




                               II. STANDARD OF REVIEW

      Rule 56 provides that “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Sierra Club,

Inc. v. Sandy Creek Energy Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010). “Where

the burden of production at trial ultimately rests on the nonmovant, the movant must

merely demonstrate an absence of evidentiary support in the record for the

nonmovant’s case.” Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir.

2010) (punctuation omitted). The nonmovant “must come forward with specific facts

showing that there is a genuine issue for trial.” Id. “An issue is material if its

resolution could affect the outcome of the action.” Sierra Club, 627 F.3d at 138. “An

issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a verdict

for the nonmoving party.” Cuadra, 626 F.3d at 812.

      The Court is not permitted to make credibility determinations or weigh the

evidence. Deville v. Marcantel, 567 F.3d 156, 164 (5th Cir. 2009). When deciding

whether a genuine fact issue exists, “the court must view the facts and the inference

to be drawn therefrom in the light most favorable to the nonmoving party.” Sierra

Club, 627 F.3d at 138. However, “[c]onclusional allegations and denials, speculation,

improbable inferences, unsubstantiated assertions, and legalistic argumentation do

not adequately substitute for specific facts showing a genuine issue for trial.” Oliver

v. Scott, 276 F.3d 736, 744 (5th Cir. 2002).


                                            4
      Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 5 of 14




                                   III. DISCUSSION

A.    Bad Faith Denial – Contents

      First, Defendant argues that the record contains no evidence that it denied

Plaintiff’s contents claim. Rather, Defendant argues that Plaintiff has not provided

sufficient information for the claim to be processed, and that it has continuously tried

to process Plaintiff’s contents claim, despite her delay in providing information to

support it.

      The Court thoroughly examined the record evidence and was unable to find

any evidence that Defendant denied Plaintiff’s contents claim. Moreover, the Court

thoroughly studied Plaintiff’s brief and was unable to find any assertion that

Defendant denied Plaintiff’s contents claim. Therefore, to the extent Plaintiff

asserted any claim of bad faith denial of her contents claim, the Court grants

Defendant’s motion as to that claim.

B.    Bad Faith Delay -- Contents

      Next, Defendant argues that the evidence demonstrates that it did not delay

payment on Plaintiff’s contents claim in bad faith. Rather, Defendant argues that it

maintained an active investigation of her claim from the time she reported the loss

until present.

      The “Mississippi Supreme Court has been extremely reluctant to allow

punitive damages in cases where the insurer did not deny coverage, but only disputed

the amount of the claim or delayed payment.” Caldwell v. Alfa Ins. Co., 686 So. 2d


                                           5
      Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 6 of 14




1092, 1099 (Miss. 1996). However, in particularly egregious cases, an insurer’s delay

of payment on a legitimate claim can constitute bad faith. Id. at 1097-99; James v.

State Farm Mut. Auto. Ins. Co., 743 F.3d 65, 69 (5th Cir. 2014). To prove a claim of

bad faith delay, an insured “must establish three factors: 1) [the insurer] had a

contractual obligation to her; 2) [the insurer] lacked an arguable or legitimate basis

for its delay in paying her claim; and 3) [the insurer’s] failure resulted from an

intentional wrong, insult, or abuse as well as from such gross negligence as

constitutes an intentional tort.” James, 743 F.3d at 70.

      An insurer has no arguable basis for delaying payment on a claim if “nothing

legal or factual would have arguably justified” its position. Essinger v. Liberty Mut.

Fire Ins. Co., 529 F.3d 264, 272 (5th Cir. 2008). Conversely, an insurer has an

arguable reason “if there is some credible evidence that supports [its] conclusions on

the basis of which [it] acts.” Hood v. Sears Roebuck & Co., 532 F. Supp. 2d 795, 803

(S.D. Miss. 2005). The fact that an insurer may ultimately be incorrect “does not in

and of itself warrant an award of punitive damages if the decision was reached in

good faith.” Liberty Mut. Ins. Co. v. McKneely, 862 So. 2d 530, 533 (Miss. 2003). The

insurer bears the initial burden of demonstrating “that it had reasonable

justifications, either in fact or in law, for its actions. Once an insurance company

articulates an arguable or legitimate reason for its [actions], the insured bears the

burden of demonstrating that the insurer had no arguable reason.” Essinger, 529 F.3d

at 272.


                                          6
      Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 7 of 14




      Defendant argues that it has been actively investigating Plaintiff’s claim.

“[C]onducting a prompt and adequate investigation provides a legitimate basis for a

payment delay.” James, 743 F.3d at 72 (citing Caldwell, 686 So. 2d at 1098). Indeed,

an insurer is “required by Mississippi law to conduct a thorough investigation.”

Caldwell, 686 So. 2d at 1098. Accordingly, this Court has held on numerous occasions

that the legitimate investigation of a claim generally precludes a claim of bad faith

delay. See, e.g. Nuzzo v. State Farm Mut. Auto. Ins. Co., 2021 WL 1030994, at *6 (S.D.

Miss. Mar. 17, 2021); Smith v. Union Nat’l Life Ins. Co., 2018 WL 1021342, at *21-

*22 (S.D. Miss. Feb. 22, 2018); Calvert v. Allstate Prop. & Cas. Ins. Co., 2016 WL

426548, at *2 (S.D. Miss. Feb. 3, 2016); Triplett v. Liberty Mut. Fire Ins. Co., 2015 WL

4775349, at *2-*4 (S.D. Miss. Aug. 13, 2015). “A proper investigation requires ‘at a

minimum . . . making a reasonable effort to secure all available . . . information

relevant to the policyholder’s claim.’” Nuzzo, 2021 WL 1030994 at *4 (punctuation

omitted) (quoting Lewis v. Equity Nat’l Life Ins. Co., 637 So. 2d 183, 187 (Miss. 1994)).

The Court looks at the “totality of the circumstances to determine whether [an

insurer] had an arguable or legitimate basis for its delay.” James, 743 F.3d at 72.

      The policy provides that Defendant “will pay the cost to repair or replace”

personal property, but “until repair or replacement is completed, [it] will pay only the

cost to repair or replace less depreciation.” Exhibit V [33-22], at 27. Additionally,

“after repair or replacement is completed, [Defendant] will pay the difference between

the cost to repair or replace less depreciation and the cost [Plaintiff has] actually and


                                           7
      Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 8 of 14




necessarily spent to repair or replace the property.” Id. If the destroyed property is

not repaired or replaced within two years of the loss, Defendant “will pay only the

cost to repair or replace less depreciation.” Id. Therefore, the age and/or date of

purchase of each claimed item is relevant to the amount that Defendant owes under

the policy.

      Additionally, the evidence shows that Defendant’s adjuster met with Plaintiff

to discuss her claim immediately after the fire. Exhibit D [33-4], at 1. The adjuster

then tried to get information from Plaintiff about the claim for months. Id. at 2;

Exhibit E [33-5]; Exhibit F [33-6]; Exhibit G [33-7]; Exhibit H [33-8]; Exhibit I [33-9];

Exhibit A [33-1], at 19. Plaintiff finally provided a contents inventory approximately

eighteen months after the fire. Exhibit M [33-13]. However, Plaintiff did not provide

the age and/or purchase date of most of the items on her list. Therefore, over the next

several months, Defendant tried to obtain the requisite information for each claimed

item. Exhibit O [33-15]; Exhibit Q [33-17]. Plaintiff finally provided more information

during her deposition on March 8, 2021, after she had filed this lawsuit, Exhibit S

[33-19], and Defendant represented in briefing that it is “currently reviewing her

testimony regarding contents to determine if a supplemental payment should be

tendered.”

      The Court concludes that there is no genuine dispute of material fact on this

point: Defendant has been actively investigating Plaintiff’s claim since days after the

fire. It took Plaintiff approximately eighteen months to provide an inventory of the


                                           8
      Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 9 of 14




personal property lost in the fire. Then Plaintiff failed to provide any information

about the age of the items on the list until she was deposed in this case. The delay in

payment – at least through the time relevant to the present motion – is not

Defendant’s fault. It is Plaintiff’s. The Court grants Defendant’s motion as to

Plaintiff’s claim of bad faith delay in payment.

      Plaintiff argues that Defendant failed to provide a copy of her policy, but

Plaintiff does not explain how this alleged failure is relevant to her bad faith claim.

Even if Defendant failed to provide a copy of the policy, it was still actively

investigating Plaintiff’s claim and attempting to determine the value of the contents

of her home according to the payment terms provided in the policy. Defendant’s

alleged failure to provide a copy of the policy until Plaintiff asked for one during the

claim process does not constitute an “intentional wrong, insult, or abuse,” or “gross

negligence as constitutes an intentional tort.” James, 743 F.3d at 70.

      Plaintiff also argues that her insurance agent represented to her that “she

would be taken care of in the event of any loss,” and that Defendant’s investigation

of the age of the items on her contents list was, therefore, undertaken in bad faith.

However, an insured may not reasonably rely on representations made by an

insurer’s agent that are contrary to the unambiguous terms of the policy. Leonard v.

Nationwide Mut. Ins. Co., 499 F.3d 419, 438 (5th Cir. 2007); Ross v. Citifinancial,

Inc., 344 F.3d 458, 464 (5th Cir. 2003). Moreover, Plaintiff has not cited any evidence

or law suggesting that Defendant’s investigation of her claim to determine a payment


                                           9
      Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 10 of 14




amount pursuant to the terms of the policy constitutes an “intentional wrong, insult,

or abuse,” or “gross negligence as constitutes an intentional tort.” James, 743 F.3d at

70.

       Finally, Plaintiff argues that Defendant’s motion is untimely, and that the

Court can only address the viability of a bad faith claim after the breach of contract

claim has been tried. “A bad faith claim is an independent tort separable in both law

and fact from a contract claim.” Dey v. State Farm Mut. Auto. Ins. Co., 789 F.3d 629,

633 (5th Cir. 2015). A contractual obligation is only one out of three elements an

insured must prove to succeed on a bad faith claim. James, 743 F.3d at 70. Therefore,

if there is no genuine dispute of material fact as to the other two elements – an

arguable reason for the insurer’s action, and conduct egregious enough to constitute

an intentional tort – there is no reason the Court can not address bad faith on

summary judgment.

C.     Bad Faith Denial – Dwelling Extension

       Defendant also argues that it had an arguable reason for not paying Plaintiff’s

dwelling extension claim. As noted above, to prove a claim of bad faith delay, an

insured “must establish three factors: 1) [the insurer] had a contractual obligation to

her; 2) [the insurer] lacked an arguable or legitimate basis for its delay in paying her

claim; and 3) [the insurer’s] failure resulted from an intentional wrong, insult, or

abuse as well as from such gross negligence as constitutes an intentional tort.” Id. at

70. The insurer bears the initial burden of demonstrating “that it had reasonable


                                          10
      Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 11 of 14




justifications, either in fact or in law, for its actions. Once an insurance company

articulates an arguable or legitimate reason for its [actions], the insured bears the

burden of demonstrating that the insurer had no arguable reason.” Essinger, 529 F.3d

at 272.

       Plaintiff had a separate cinder-block laundry room on the property that was

also destroyed by the fire. The policy provides an extra $18,030 in coverage for “other

structures on the residence premises, separated from the dwelling by clear space.

Structures connected to the dwelling by only a fence, utility line, or similar connection

are considered to be other structures.” Exhibit V [33-22], at 17. In the adjuster’s initial

assessment of the property, he noted that there was a “detached cinder block laundry

room on [the] premises.” Exhibit A [33-1], at 23; see also Exhibit C [37-3], at 1.

However, the home was a “total loss,” and the adjuster was forced to view a

photograph of the property to determine whether the laundry room was detached

from the main dwelling. Exhibit C [37-3], at 1. “The photograph appeared to depict

the separate cinder block structure to be connected to the main dwelling by a

continuous roof line. As such, [he] concluded that the structure did not meet the

definition of a dwelling extension,” and he categorized it as falling under the main

dwelling coverage section. Id. at 1-3. Moreover, the adjuster claims – and Plaintiff

has not disputed – that she never asserted “that her laundry room qualified as a

dwelling extension,” or sought “a review of the estimate” that the adjuster provided.

Id. at 2.


                                            11
     Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 12 of 14




      During Plaintiff’s deposition, she testified that the laundry room – or “wash

house” – was built after the main dwelling, and that there was a “gap between the

buildings.” Id. at 123-24. She described an empty space between the roof of the

carport, which was attached to the main dwelling, and the roof of the laundry room,

which was not. Id. at 128-29. Based on this information – provided for the first time

during this litigation – Defendant represented that it intends to tender “the dwelling

extension limits along with interest from” the date it paid policy limits on the main

dwelling.

      An insurer has an arguable reason to deny a claim “if there is some credible

evidence that supports [its] conclusions on the basis of which [it] acts.” Hood, 532 F.

Supp. 2d at 803. The fact that an insurer may ultimately be incorrect “does not in and

of itself warrant an award of punitive damages if the decision was reached in good

faith.” McKneely, 862 So. 2d at 533. Here, there was credible evidence to support the

adjuster’s conclusion that the laundry room was not detached from the main dwelling.

The house was a total loss, and the adjuster was forced to rely on photographs. The

photograph in the record appears to show one continuous roof line. Exhibit C [33-3].

Plaintiff has not directed the Court to any evidence that the adjuster concluded that

the laundry room was attached to the main dwelling in bad faith. Rather, it appears

to be undisputed that he just made a mistake.

      Therefore, the Court finds that Defendant had an arguable reason for failing

to pay dwelling extension benefits. The Court also finds that Plaintiff has not directed


                                          12
     Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 13 of 14




the Court to any evidence that Defendant’s failure to pay dwelling extension benefits

“resulted from an intentional wrong, insult, or abuse as well as from such gross

negligence as constitutes an intentional tort.” James, 743 F.3d at 70. Accordingly, the

Court grants Defendant’s motion as to Plaintiff’s bad faith claim arising from the

dwelling extension coverage.

D.    Punitive/Extra-Contractual Damages

      Defendant argues that the Court should grant summary judgment in its favor

as to Plaintiff’s claim for punitive damages. An insured is only entitled to punitive

damages if an insurer denied or delayed payment on a claim in bad faith. Broussard

v. State Farm Fire & Cas. Co., 523 F.3d 618, 627 (5th Cir. 2008). Other forms of extra-

contractual damages “may be appropriate where the insurer lacks an arguable basis

for delaying or denying a claim, but the conduct was not sufficiently egregious to

justify the imposition of punitive damages.” Essinger, 534 F.3d at 451.

      The Court has granted summary judgment in Defendant’s favor as to Plaintiff’s

bad faith claims. Therefore, Plaintiff can not recover punitive damages. Likewise, the

Court has found that the record evidence demonstrates that Defendant had an

arguable reason for its claim decisions. Therefore, Plaintiff cannot recover other

forms of extra-contractual damages.

                                  IV. CONCLUSION

      For these reasons, the Court grants Defendant’s Motion for Partial Summary

Judgment [33].


                                          13
Case 2:20-cv-00134-KS-MTP Document 39 Filed 07/21/21 Page 14 of 14




 SO ORDERED AND ADJUDGED this 21st day of July, 2021.

                                        /s/  Keith Starrett
                                                   KEITH STARRETT
                                    UNITED STATES DISTRICT JUDGE




                               14
